Name: Commission Directive 2002/1/EC of 7 January 2002 amending Directive 94/39/EC as regards animal feedingstuffs for the support of liver function in case of chronic liver insufficiency (Text with EEA relevance)
 Type: Directive
 Subject Matter: agricultural activity;  marketing;  consumption;  food technology
 Date Published: 2002-01-09

 Avis juridique important|32002L0001Commission Directive 2002/1/EC of 7 January 2002 amending Directive 94/39/EC as regards animal feedingstuffs for the support of liver function in case of chronic liver insufficiency (Text with EEA relevance) Official Journal L 005 , 09/01/2002 P. 0008 - 0009Commission Directive 2002/1/ECof 7 January 2002amending Directive 94/39/EC as regards animal feedingstuffs for the support of liver function in case of chronic liver insufficiency(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/74/EEC of 13 September 1993 on feedingstuffs intended for particular nutritional purposes(1), as last amended by Directive 1999/29/EC(2), and in particular Article 6(c) thereof,Whereas:(1) By Directive 94/39/EC(3), as amended by Directive 95/9/EC(4), the Commission has adopted a list of intended uses of animal feedingstuffs for particular nutritional purposes.(2) Further scientific research has demonstrated that there is no necessity to lower or moderate the level of fat in feedingstuffs intended to support liver function in chronic liver insufficiency for cats and dogs. It has however shown that it would be beneficial to indicate on the label the need for water to be available to animals fed with such feeds at all times.(3) Directive 94/39/EC should therefore be adapted accordingly.(4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Feedingstuffs,HAS ADOPTED THIS DIRECTIVE:Article 1The Annex to Directive 94/39/EC is amended in accordance with the Annex to this Directive.Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 20 November 2002 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 3This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 7 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 237, 22.9.1993, p. 23.(2) OJ L 115, 4.5.1999, p. 32.(3) OJ L 207, 10.8.1994, p. 20.(4) OJ L 91, 22.4.1995, p. 35.ANNEXIn part B of the Annex to Directive 94/39/EC, the text of the particular nutritional purpose "Support of liver function in case of chronic liver insufficiency" concerning dogs and cats is replaced by the following: >TABLE>